Case: 2:21-cv-00570-SDM-EPD Doc #: 27 Filed: 09/01/21 Page: 1 of 3 PAGEID #: 207




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 UNUM LIFE INSURANCE
 COMPANY OF AMERICA,
                                            :
                     Plaintiff,
                                                 Case No. 2:21-cv-570
                                                 Judge Sarah D. Morrison
       v.
                                                 Chief Magistrate Judge Elizabeth
                                                 P. Deavers
 SHEILA DEBOARD, et al.,                    :

                     Defendants.


                              OPINION AND ORDER

      This matter is before the Court on Plaintiff Unum Life Insurance Company of

America’s Motion to Deposit Interpleader Funds and Request for Limited Attorneys’

Fees. (Mot., ECF No. 26.) The time for responding has passed, and none were filed.

Accordingly, the Motion is ripe for a decision. For the reasons set forth below,

Unum’s Motion is GRANTED IN PART and DENIED IN PART.

I.    BACKGROUND

      Unum filed this interpleader action on February 8, 2021. (Compl., ECF No.

1.) Defendants are hopeful beneficiaries of $188,000 in life insurance proceeds

payable under a Unum-issued policy. (See id., ¶¶ 8–19.) Unum concedes liability for

the life insurance proceeds, and seeks dismissal with prejudice from this action

upon deposit of those funds (plus interest, and minus an award of limited attorneys’

fees) with the Clerk of Court. (Mot., 2.)
Case: 2:21-cv-00570-SDM-EPD Doc #: 27 Filed: 09/01/21 Page: 2 of 3 PAGEID #: 208




II.   ANALYSIS

      The Sixth Circuit has explained that

      a federal court has discretion to award costs and counsel fees to the
      stakeholder in an interpleader action, whether brought under Rule 22
      or the interpleader statute, whenever it is fair and equitable to do so. An
      interpleading party is entitled to recover costs and attorney’s fees when
      it is (1) a disinterested stakeholder, (2) who has conceded liability, (3)
      has deposited the disputed funds into court, and (4) has sought a
      discharge from liability. The only limiting principle is reasonableness,
      and it is at the discretion of the Court to determine what award is
      appropriate.

Holmes v. Artists Rights Enf't Corp. (AREC), 148 F. App’x 252, 259 (6th Cir. 2005)

(internal quotations and citations omitted). District courts within the Sixth Circuit

have differed on whether interpleading insurance companies are “disinterested

stakeholders” whose attorney fees may be recouped. In UNUM Life Ins. Co. of Am.

v. Kelling, the Middle District of Tennessee denied UNUM’s request for attorney

fees for three reasons: (1) “insurance companies should not be compensated merely

because conflicting claims to proceeds have arisen during the normal course of

business[;]” (2) “insurance companies, by definition, are interested stakeholders” in

interpleader actions to resolve competing claims; and (3) attorney fee awards may

“senselessly deplete the fund that is the subject of preservation through

interpleader.” 170 F. Supp. 3d 792, 794–96 (M.D. Tenn. 2001). In contrast, the

Northern District of Ohio awarded attorney fees to an insurer-interpleader, finding

that: (1) the company was a “disinterested stakeholder” in the sense that it did not

have “an interest in the ultimate disposition of the funds[;]” (2) an award of costs

arising in the ordinary course of business may be appropriate “where the party

seeking costs has done so in good faith and has acted diligently throughout the

                                           2
Case: 2:21-cv-00570-SDM-EPD Doc #: 27 Filed: 09/01/21 Page: 3 of 3 PAGEID #: 209




proceedings[;]” and (3) the fees sought were “reasonable.” Am. Heritage Life Ins. Co.

v. Baker, 3:18-cv-02178, 2019 WL 6341636, at *2–4 (N.D. Ohio Nov. 27, 2019).

       This Court is persuaded that the Kelling approach is the more appropriate

one—specifically because the costs Unum seeks to recover from the insurance

proceeds are an ordinary cost of doing business. See Minn. Life Ins. Co. v. Rings,

2:16-cv-149, 2018 WL 4376793, at *2 (S.D. Ohio Sept. 14, 2018) (finding that

interpleader actions “are squarely within the normal course of business for

insurance companies”). Unum should not be permitted to shift those costs to the

beneficiary of the insurance policy simply because that individual has not yet been

identified.

III.   CONCLUSION

       For the reasons set forth above, Unum’s Motion (ECF No. 26) is DENIED to

the extent that it seeks attorney fees, and GRANTED as to the remainder.

Accordingly, WITHIN THIRTY DAYS of the date of this Order, Unum shall

deposit the $188,000 in life insurance proceeds, plus applicable interest, with the

Clerk of Court. Upon deposit of these funds into the Court’s registry, Unum shall be

DISMISSED from this action with prejudice.



       IT IS SO ORDERED.


                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                          3
